DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6-8 are rejected under 35 U.S.C. 102(a2) as being anticipated by US Patent 10704448 to Wang.
As to claim 1, Wang discloses A mixer for an exhaust system of an internal combustion engine, the mixer comprising: a plate-shaped mixer body (3) with an incoming flow side to be arranged oriented in an upstream direction in relation to an exhaust gas flow directed in an exhaust gas principal flow direction, and with an outflow side to be arranged oriented in a downstream direction in relation to the exhaust gas flow (Fig 5, upstream side visible); a first exhaust gas flow-through opening in the mixer body (33/35), wherein the first exhaust gas flow-through opening is configured so as to be elongated in a direction of a first exhaust gas flow-through opening longitudinal axis (up and down as taken in consideration of the figures) extending essentially at right angles to the exhaust gas principal flow direction (into the opening); a reactant-receiving body carried on the mixer body in an area of the first exhaust gas flow-through opening 
As to claim 2, Wang discloses the first exhaust gas flow-through opening is configured with an opening edge protruding on the outflow side (as part of 59 or 58).
As to claim 3, Wang discloses the reactant-receiving body is carried on the opening edge; or the reactant-receiving body is configured as protruding over the opening edge on the outflow side of the mixer body; or the reactant-receiving body is carried on the opening edge and the reactant-receiving body is configured as protruding over the opening edge on the outflow side of the mixer body (58,59).
As to claim 6, Wang discloses the reactant-receiving body defines a reactant-receiving body flow-through duct, through which exhaust gas can flow (58,59).
As to claim 7, Wang discloses the reactant-receiving body has a reactant-receiving area (upper face of 58).
claim 8, Wang discloses the reactant-receiving body comprises two mounting plate sections arranged bent at an angle to one another in the reactant-receiving area (58 left and right, or alt 58 vs 59); and a reactant passage opening, which is open toward the reactant-receiving body flow-through duct, is provided in one of the mounting plate sections (perforations 5821).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10,17-18,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 10704448 to Wang in view of US Publication 20150110681 to Ferront.
claim 10, Wang discloses a mixer housing, the mixer comprising: a plate-shaped mixer body with an incoming flow side arranged oriented in an upstream direction in relation to an exhaust gas flow directed in an exhaust gas principal flow direction in the first exhaust gas carrying conduit and with an outflow side to be arranged oriented in a downstream direction in relation to the exhaust gas flow; a first exhaust gas flow-through opening in the mixer body wherein the first exhaust gas flow-through opening is configured so as to be elongated in a direction of a first exhaust gas flow-through opening longitudinal axis extending essentially at right angles to the exhaust gas principal flow direction; a reactant-receiving body carried on the mixer body in an area of the first exhaust gas flow-through opening, wherein the reactant-receiving body defines a reactant-receiving body flow-through duct, through which exhaust gas can flow, and wherein the reactant-receiving body has a V-shaped reactant-receiving area tapering in a direction of the first exhaust gas flow-through opening longitudinal axis; and a plurality of second exhaust gas flow-through openings in the mixer body, wherein the second exhaust gas flow-through openings are arranged surrounding the first exhaust gas flow-through opening in the mixer body; and a reactant release device arranged downstream in relation to the mixer body at the mixer housing, for a release of reactant with a reactant principal direction of release directed toward the reactant-receiving body (as rejected Claim 1 above).
Wang is silent regarding the structure of the exhaust pipe in which it is situated.

At the time of invention it would have been obvious to one of ordinary skill in the art to place the mixer of Wang into a system like Ferront such that a first exhaust gas-carrying conduit adjoining the mixer housing in an upstream end area of the mixer housing; a second exhaust gas-carrying conduit adjoining the mixer housing in a downstream end area of the mixer housing; a mixer arranged in a mixer carrying area of the mixer housing, wherein the mixer is arranged with an incoming flow side facing the first exhaust gas-carrying conduit using the teachings of Ferront as this would allow for an effective construction of the exhaust pipe to fit as necessary without departing from the scope of Wang with its internalized mixer injector.
As to claim 11, Wang discloses the incoming flow side of the mixer body (plate 3) is arranged essentially at right angles to an the exhaust gas principal flow direction (through plate 3) and a reactant principal direction of release is essentially at right angles to the exhaust gas principal direction of flow in the first exhaust gas-carrying conduit (through 11 at right angle to flow through inlet).
claim 12, the modified Wang discloses a flow deflection area is formed in the mixer housing adjoining the mixer carrying area (Ferront, downstream of converter 11 through outlet 10); and 5an exhaust gas principal direction of flow in the mixer housing, downstream of the flow deflection area, (3) is approximately at right angles to an exhaust gas principal direction of flow in the mixer housing upstream of the flow deflection area (Wang through center)(Ferront axis 7). Further it would have been an obvious matter of design choice to make the different portions of the have an exhaust gas principal direction of flow in the mixer housing, downstream of the flow deflection area, is approximately at right angles to an exhaust gas principal direction of flow in the mixer housing upstream of the flow deflection area of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47 And this further would allow for any needed directional change of exhaust to accommodate spacing, routing and sizing within the system.
As to claim 13, Wang discloses further comprising an exhaust gas treatment unit arranged in the first exhaust gas-carrying conduit (Col 6, Line 41-53).
As to claim 14, Wang discloses wherein the exhaust gas treatment unit is comprised of an oxidation catalytic converter or a particle filter or an NOx storage catalytic converter, or any combination of an oxidation catalytic converter and a particle filter and an NOx storage catalytic converter (Col 6, Line 41-53)..
claim 15, Wang discloses further comprising an exhaust gas treatment unit arranged in the second exhaust gas-carrying conduit (Col 6, Line 41-53).
As to claim 16, Wang discloses wherein the exhaust gas treatment unit is comprised of a selective catalytic reduction catalytic converter (Col 6, Line 41-53).
As to claim 17, Wang discloses the first exhaust gas flow-through opening is configured so as to be elongated in a direction of a first exhaust gas flow-through opening longitudinal axis (33); or the first exhaust gas flow-through opening is configured with an opening edge protruding on the outflow side (as part of 59 or 58); or the first exhaust gas flow-through opening is configured so as to be elongated in a direction of a first exhaust gas flow-through opening longitudinal axis and the first exhaust gas flow-through opening is configured with an opening edge protruding on the outflow side (above).
As to claim 18, Wang discloses the reactant-receiving body is carried on the opening edge; or the reactant-receiving body is configured as protruding over the opening edge on the outflow side of the mixer body; or the reactant-receiving body is carried on the opening edge and the reactant-receiving body is configured as protruding over the opening edge on the outflow side of the mixer body (58,59).
As to claim 20, Wang discloses the reactant-receiving body defines a reactant-receiving body flow-through duct (between 58,59), through which exhaust gas can flow; the reactant-receiving body comprises two mounting plate .

Allowable Subject Matter
Claim 4-5,9,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the above and new ground(s) of rejection. 
With regards to Applicant’s arguments it appears applicant may have overlooked the rejections utilizing the Wang reference in the Non-Final action as no arguments were presented regarding the above reference which has been modified and applied as necessary in light of the present amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746